Claim Interpretation
1.	Applicant has amended the claims to replace nonce (generic) terms with specific structure and thus no longer invoke 35 USC 112(f).

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Claims 1-7 and 9 are distinguishable over the prior art.  As per claims 1 and 9, the prior art of record does not disclose or reasonably suggest, in combination with the other claimed limitations, at least a vehicle including an on-vehicle communication circuitry for receiving contraction information; an inference logic circuit for making an inference on a sensor output signal; a reconfigurable logic circuit; and a reconfiguration circuitry for configuring the inference logic circuit based on the contraction information.  Dependent claims 2-7 are distinguishable for at least the same reasons.   The claimed invention enables a vehicle-based system to use low resolution models to overcome reduced computing capabilities of onboard systems versus server-based systems in communication with the vehicle.
While Yim et al. (US 2019/0130255), cited in the first Office action, discloses many of the features included in the server of claim 1, it does not disclose or reasonably suggest the details of the on-vehicle device as set forth in claims 1 and 9.
3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661